UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) July 24, 2013 Patriot Berry Farms, Inc. (Exact name of registrant as specified in its charter) Nevada 333-174894 38-3832726 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer of Identification No.) 7380 Sand Lake Road, Suite 500 Orlando, Florida 32819 (Address of principal executive offices) (503) 505 6946 (Issuer’s telephone number) Copy of Communication to: Befumo & Schaeffer, PLLC 1t. NW #300 Washington, DC 20006 Phone: (202) 973-0186 Fax: (202) 478-2900 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4). Item 1.02 Termination of a Material Definitive Agreement. On July 24, 2013, Empresas de Arandano Limited, (“the Investor”) cancelled its investment agreement with Patriot Berry Farms, Inc. (the “Company”).The agreement, whereby the Investor agreed to invest up to Eight Million Five Hundred Thousand Dollars (US $8,500,000) in exchange for the Company’s common stock, was originally executed on May 8, 2013.The Investor cancelled the agreement due to current market conditions and very difficult capital markets. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. PATRIOT BERRY FARMS, INC. Date: July 29, 2013 By: /s/ Alexander Houstoun-Boswall Name:Alexander Houstoun-Boswall Title:President (Principal Executive Officer) and Treasurer (Principal Financial Officer) 3
